Case:
 Case20-1104   Document:Document
      1:19-cv-00410-NT   55 Page:  1 Filed
                                 103   Date  Filed: 02/24/2021
                                           02/24/21   Page 1 of 2 Entry ID: 6403992
                                                                   PageID   #: 973




                United States Court of Appeals
                                 For the First Circuit
                                    _____________________
 No. 20-1104

  COMCAST OF MAINE/NEW HAMPSHIRE, INC.; A&E TELEVISION NETWORKS, LLC;
   C-SPAN; CBS CORP.; DISCOVERY, INC.; DISNEY ENTERPRISES, INC.; FOX CABLE
  NETWORK SERVICES, LLC; NBCUNIVERSAL MEDIA, LLC; NEW ENGLAND SPORTS
                          NETWORK, LP; VIACOM, INC.,

                                       Plaintiffs, Appellees,

                                                 v.

    JANET MILLS, in her official capacity as the Governor of Maine; AARON FREY, in his
                    official capacity as the Attorney General of Maine,

                                     Defendants, Appellants,

  CITY OF BATH, MAINE; TOWN OF BERWICK, MAINE; TOWN OF BOWDOIN, MAINE;
     TOWN OF BOWDOINHAM, MAINE; TOWN OF BRUNSWICK, MAINE; TOWN OF
   DURHAM, MAINE; TOWN OF ELIOT, MAINE; TOWN OF FREEPORT, MAINE; TOWN
    OF HARPSWELL, MAINE; TOWN OF KITTERY, MAINE; TOWN OF PHIPPSBURG,
  MAINE; TOWN OF SOUTH BERWICK, MAINE; TOWN OF TOPSHAM, MAINE; TOWN
             OF WEST BATH, MAINE; TOWN OF WOOLWICH, MAINE,

                                          Defendants
                                      __________________

                                         JUDGMENT
                                   Entered: February 24, 2021

         This cause came on to be heard on appeal from the United States District Court for the
 District of Maine and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 district court's entry of the preliminary injunction is affirmed.

                                                      By the Court:

                                                      Maria R. Hamilton, Clerk

 cc: Joshua A. Tardy, Joshua Aaron Randlett, Melissa Arbus Sherry, David P. Murray, Matthew
 A. Brill, Matthew T. Murchison, Michael H. Herman, Michael D. Hurwitz, Shannon Marie
 Grammel, James Tomberlin, Christopher C. Taub, Eben Michael Albert, Philip R. Saucier, Jeffrey
Case:
 Case20-1104   Document:Document
      1:19-cv-00410-NT   55 Page:  2 Filed
                                 103   Date  Filed: 02/24/2021
                                           02/24/21   Page 2 of 2 Entry ID: 6403992
                                                                   PageID   #: 974




 Taylor Piampiano, Sally J. Daggett, Timothy C. Woodcock, Erin L. Dozier, Oscar Daniel Ramallo,
 James S. Blackburn, John C. Ulin, Corbin K. Barthold, Donald B. Verrilli Jr., Elaine Goldenberg
